 1
                                                                   JS-6
 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    ARIF A. DURRANI,                          Case No. 5:19-cv-01889-MFW (AFM)
12
                          Petitioner,
                                                ORDER DISMISSING PETITION
13
             v.                                 AS MOOT
14
      DAVID JENNINGS, et al.,
15

16                        Respondents.

17

18                                      BACKGROUND
19           On October 2, 2019, Petitioner filed a petition for a writ of habeas corpus
20   pursuant to 28 U.S.C. § 2241. At the time he filed the petition, Petitioner was subject
21   to a final order of removal and was in custody of the United States Immigration and
22   Customs Enforcement (“ICE”). The petition challenges Petitioner’s continued
23   detention by ICE pending his removal. Specifically, the petition alleges that
24   Petitioner has been detained without removal for longer than six months and is
25   entitled to be released under Zadvydas v. Davis, 533 U.S. 678 (2001). (ECF No. 1 at
26   5-7.)
27           On November 13, 2019, Respondents filed a Notice of Removal including
28
 1   documentation showing that on November 7, 2019, Petitioner was removed from the
 2   United States. As a result, Respondents urge that the petition should be dismissed as
 3   moot. (ECF No. 7.) On November 25, 2019, Petitioner filed a response. Petitioner
 4   concedes that he has been removed and is no longer in ICE custody. Nevertheless, he
 5   attempts to challenge the validity of the underlying removal order by, among other
 6   things, relitigating the determination that he is not a United States citizen. (ECF No.
 7   14.)
 8                                       DISCUSSION
 9          Federal court jurisdiction is limited to adjudication of actual cases and live
10   controversies. Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990); North
11   Carolina v. Rice, 404 U.S. 244, 246 (1971) (per curiam). A petition for a writ of
12   habeas corpus becomes moot when a prisoner who requests release from custody is
13   released before the court has addressed the merits of the petition. See Lane v.
14   Williams, 455 U.S. 624, 631 (1982); Spencer v. Kemna, 523 U.S. 1, 7 (1998).
15          The petition requests an order releasing Petitioner from ICE custody. (ECF
16   No. 1 at 6-7.) Petitioner, however, already has been released from ICE custody. As a
17   result, there is no additional relief that this Court could grant him. This is true
18   notwithstanding Petitioner’s challenge to the underlying removal order, including his
19   allegations that he is actually a United States citizen. (See ECF No. 14.) This Court
20   lacks jurisdiction to review the final order of removal issued in Petitioner’s case;
21   instead, such challenges must be presented to the Court of Appeals. See 8 U.S.C. §
22   1252(a)(5); Alvarez–Barajas v. Gonzales, 418 F.3d 1050, 1052 (9th Cir. 2005) (the
23   circuit courts are “the ‘sole’ judicial body able to review challenges to final orders of
24   deportation, exclusion, or removal”); Iasu v. Chertoff, 426 F. Supp. 2d 1124, 1127
25   (S.D. Cal. 2006) (petitioner, who was subject to final order of removal, was required
26   to raise his claim that he was a United States citizen in the court of appeals; district
27   court lacked jurisdiction to consider it), aff’d, 511 F.3d 881 (9th Cir. 2007). Petitioner
28   himself notes that he has filed a petition for review challenging the removal order,
                                                 2
 1   and that petition is currently pending in the Ninth Circuit. (ECF No. 1 at 4; see
 2   Durrani v. Barr, Ninth Circuit Case No. 18-72662.)
 3         The only issue raised in the habeas petition here í and the only one properly
 4   before this Court í is whether Petitioner’s continued detention violates the
 5   Constitution. See Zadvydas, 533 U.S. at 689 (in light of the Constitution’s demands,
 6   an alien’s post-removal-period detention is limited to “a period reasonably necessary
 7   to bring about that alien’s removal from the United States”). As a result of
 8   Petitioner’s removal, the question of the constitutional validity of his continued
 9   detention no longer presents a live controversy. See Abdala v. I.N.S., 488 F.3d 1061,
10   1064 (9th Cir. 2007) (“a petitioner’s release from detention under an order of
11   supervision ‘moot[s] his challenge to the legality of his extended detention’”);
12   Martinez-Reyes v. Burns, 2011 WL 1375293, *2 (C.D. Cal. Mar. 18, 2011) (“since
13   petitioner’s removal from the United States has released him from ICE custody, he
14   has received the only relief this Court might provide him, and the pending Petition is
15   moot”), report and recommendation adopted, 2011 WL 1375163 (C.D. Cal. Apr. 11,
16   2011).
17         For the foregoing reasons, the petition is dismissed without prejudice as moot,
18   and the case is closed.
19         It is so ordered.
20

21   DATED: December 2, 2019
22
                                            ____________________________________
23                                          MICHAEL W. FITZGERALD
                                            UNITED STATES DISTRICT JUDGE
24

25

26

27

28

                                               3
